Citation Nr: 0834316	
Decision Date: 10/06/08    Archive Date: 10/16/08

DOCKET NO.  07-27 778A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


ATTORNEY FOR THE BOARD

T. Lucas, Associate Counsel




INTRODUCTION

The veteran served on active duty from August 1964 to 
February 1965 and August 1965 to May 1970.

This matter come before the Board of Veterans Appeals (Board) 
on appeal from a January 2007 rating decision by the 
Cleveland, Ohio, Regional Office (RO) of the Department of 
Veterans Affairs (VA), which denied entitlement to the 
benefits currently sought on appeal.


FINDING OF FACT

Left ear hearing loss had its onset in service and right ear 
hearing loss underwent a measurable increase in severity in 
service.


CONCLUSIONS OF LAW

1.  Left ear hearing loss was incurred in active military 
service.  38 U.S.C.A. §§ 1110, 5103-5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.303, 3.385  (2007).

2.  Right ear hearing loss was aggravated in active military 
service.  38 U.S.C.A. §§ 1153, 5103-5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.303, 3.385  (2007).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

Duties to Notify and Assist

In correspondence dated September 2006, the agency of 
original jurisdiction (AOJ) satisfied its duty to notify the 
veteran under 38 U.S.C.A. § 5103(a) (West 2002) and 38 C.F.R. 
§ 3.159(b) (2007).  Specifically, the AOJ notified the 
veteran of information and evidence necessary to substantiate 
his claim for service connection.  He was notified of the 
information and evidence that VA would seek to provide and 
the information and evidence that he was expected to provide.  
He was further notified of the process by which initial 
disability ratings and effective dates are assigned.  Thus, 
the veteran has been able to participate effectively in the 
processing of his claim.  

VA has done everything reasonably possible to assist the 
veteran with respect to his claims for benefits in accordance 
with 38 U.S.C.A. § 5103A (West 2002) and 38 C.F.R. § 3.159(c) 
(2006).  Service treatment records have been associated with 
the claims file.  All identified and available treatment 
records have been secured.  The veteran has been medically 
evaluated and a medical opinion has been sought in 
conjunction with his claim.  The duty to assist has been 
fulfilled.

Service Connection

The veteran seeks service connection for bilateral hearing 
loss, which he contends initially manifested in service.  He 
alleges he was assigned to an artillery unit, but denies 
combat.  In order to establish direct service connection, 
three elements must be satisfied.  There must be medical 
evidence of a current disability; medical or lay evidence of 
in-service incurrence or aggravation of a disease or injury; 
and medical evidence linking the current disease or injury 
and the current disability. See 38 C.F.R. § 3.303 (2007); see 
also Hickson v. West, 12 Vet. App. 247, 253 (1999

Under the law, service connection can be granted for any 
disability resulting from disease or injury incurred in or 
aggravated during active military service in wartime.  38 
U.S.C.A. § 1110.  

A preexisting injury disease will be considered to have been 
aggravated by active service, where there is an increase in 
disability during such service, unless there is a specific 
finding that the increase in disability is due to the natural 
progress of the disease.  38 U.S.C.A. § 1153; 38 C.F.R. 
§ 3.306.  

38 C.F.R. § 3.385 defines when impaired hearing will be 
considered a "disability" for the purpose of applying the 
laws administered by VA.  It states that impaired hearing 
will be considered a disability when the auditory threshold 
in any of the frequencies 500, 1000, 2000, 3000, or 4000 
Hertz (Hz) is 40 decibels or greater; or when the auditory 
thresholds for at least 3 of the frequencies 500, 1000, 2000, 
3000, or 4000 Hz are 26 decibels or greater; or when speech 
recognition scores using the Maryland CNC Test are less than 
94 percent.  

VA afforded the veteran a VA examination in June 2007, the 
report of which noted the following pure tone thresholds, in 
decibels:




HERTZ



500
1000
2000
3000
4000
RIGHT
45
40
105
105+
105+
LEFT
25
20
90
100
105+

Speech recognition scores were 40 percent correct in the 
right ear and 60 percent correct in the left ear.  These 
findings are indicative of bilateral hearing loss sufficient 
to meet the requirements under 38 C.F.R. § 3.385.  Therefore, 
the first element of a service connection claim is satisfied.  

The next element for consideration is that of an in-service 
incurrence.  The veteran's service treatment records have 
been reviewed.  Prior to service entrance in April 1964, an 
audiometric examination noted the following pure tone 
thresholds, in decibels:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
10
10
40
5
LEFT
15
10
10
10
5

On audiometric testing in December 1964, the following pure 
tone thresholds, in decibels, were recorded:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
10
10
NA
5
LEFT
15
10
10
NA
5

On audiometric testing in March 1967, , the following pure 
tone thresholds, in decibels, were recorded:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
10
35
NA
40
LEFT
20
15
15
NA
40

(The Board notes that service department audiometric 
examinations prior to November 1, 1967, are assumed to be 
American Standards Association (ASA) units and have been 
converted to International Standards Organization (ISO) units 
for proper comparison.)  

In essence, the hearing in the left ear prior to service was 
within normal limits and the veteran exhibited a hearing loss 
in the right ear for VA compensation purposes.  On testing in 
March 1967, the veteran exhibited a bilateral hearing loss 
and the hearing loss in the right ear had increased 
measurably at 2000 and 4000 Hertz.  

The veteran's service personnel records confirm that he was 
assigned to an artillery unit and received a commendation for 
marksmanship using an M-14 rifle.  This is indicative of 
noise exposure and supports the veteran's claim that he 
experienced acoustic trauma in service.

During the course of the veteran's June 2007 VA examination, 
the audiologist reviewed the claims folder and obtained a 
full account of the veteran's noise exposure history before, 
during and after service.  She noted the findings from the 
in-service audiograms.  She concluded that the veteran did 
experience a hearing loss in service, but that his current 
hearing loss was much more severe and was not the result of 
noise exposure incurred while assigned to an artillery unit.  
The audiologist's opinion was that the current hearing loss 
is less likely as not (less than 50/50 probability) related 
to service.  However, the question before the Board is 
whether the veteran incurred or aggravated a hearing loss in 
service and on this point the evidence is not in dispute.  
The veteran did not exhibit a hearing loss in the left ear 
prior to service and did exhibit one during active duty.  
While right ear hearing loss was manifested prior to service, 
there was a measurable increase in its severity at the 2000 
and 4000 Hertz levels, and this fact was noted by the VA 
audiologist.  She concluded that a hearing loss was incurred 
in service.  Resolving all doubt in the veteran's favor, a 
left ear hearing loss was incurred in service and a right ear 
hearing loss was aggravated therein.  See 38 C.F.R. § 3.102 
(2007).  


ORDER

Entitlement to service connection for bilateral hearing loss 
is allowed.




____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


